significant index no department of the treasury u l internal_revenue_service washington d c jan 5e ter prat fl tax_exempt_and_government_entities_division in ren dear this letter constitutes notice that with respect to the above-named defined benefit pension plan_we have qranted a waiver of the minimum_funding_standard for the plan a acearsrrronersecam this waiver for the plan years ended tt anc code has been granted in accordance with sec_412 of the internal and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this waiver has been granted kevenue the company has a calendar_year fiscal_year the company manufactures the company’s customer base includes fast food restaurants hotels food processing plants and pre-cast prick panel contractors the company has had to close a manufacturing plant as well as distribution centers these closures have caused a significant business hardship after these closures the restructured company is able to concentrate on its remaining operations these remaining operations continue to be profitable as of po plan's current_liability the value of the assets of the plan was equal to i of the your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years ended i and the date of this letter should be entered on schedule b actuari a a information a copy of this letter is being sent to the manager employee_plans classification in if you have any questions on this ruling letter please contact sincerely norman greenberg manager actuarial group
